F I L E D
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                     UNITED STATES CO URT O F APPEALS
                                                                       June 7, 2007
                              FO R TH E TENTH CIRCUIT             Elisabeth A. Shumaker
                                                                      Clerk of Court

    W ILLIA M ER IC KSO N ,

                Plaintiff-Appellant,

    v.                                                  No. 06-1114
                                              (D.C. No. 05-CV-405-LTB-M JW )
    BARRY J. PA RDUS, Assistant                          (D . Colo.)
    Clinical Director, in his individual
    and official capacity; ANITA BLOOR,
    L.C.F. M edical Staff, individually
    and in her official capacity,

                Defendants-Appellees.



                              OR D ER AND JUDGM ENT *


Before O’BRIEN, PO RFILIO, and A ND ER SO N, Circuit Judges.




         On June 4, 2007, the United States Supreme Court issued a per curiam

opinion vacating the order and judgment that this court entered in this appeal on

September 14, 2006, and the Court remanded the case to this court “for further

proceedings consistent with [its] opinion.” See Erickson v. Pardus, 511 U.S.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
__ (2007); Slip Opinion at 6. In its opinion, the C ourt addressed only M r.

Erickson’s claim that his Eighth Amendment rights have been violated as a result

of his removal from the prison’s hepatitis C treatment program, see Slip Opinion

at 1, and the Court did not address M r. Erickson’s related procedural due process

claim or his separate Eighth Amendment claim relating to an alleged deprivation

of hygiene items. W e therefore REINSTATE the portions of our prior order and

judgment that addressed the latter claims. See Order and Judgment dated

September 14, 2006, at 9-12.

      In its opinion, the Court held that M r. Erickson’s allegations “concerning

[the] harm caused by the termination of his medication” are not “too conclusory

to establish for pleading purposes that he has suffered a ‘cognizable independent

harm’ as a result of his removal from the hepatitis C treatment program.”

Erickson v. Pardus, 511 U.S. __ (2007); Slip Opinion at 5. In light of the C ourt’s

holding and having carefully considered the Court’s discussion of Fed. R. Civ. P.

8(a)(2), see id. at 5-6 (emphasizing the liberal pleading standards set forth by

Rule 8(a)(2), and stating that the standards are of particular importance in pro se

cases), w e conclude that M r. Erickson has pled sufficient facts to state a claim

under the objective component of the Eighth Amendment’s deliberate indifference

standard. W e also conclude that he has pled sufficient facts to state a claim under

the subjective component of the deliberate indifference standard. Accordingly,

we VAC ATE the portions of the order entered by the district court on M arch 13,

                                         -2-
2006, that addressed M r. Erickson’s Eighth Amendment claim pertaining to his

removal from the hepatitis C treatment program, and the case is REM AND ED to

the district court for further proceedings consistent with the Supreme Court’s

opinion and this order and judgment.


                                                   Entered for the Court


                                                   Stephen H. Anderson
                                                   Circuit Judge




                                        -3-